PER CURIAM.
James and Caroline Cashion appeal an order dismissing their petition for termination of parental rights with prejudice. We agree with so much of the order as finds that the petition is premature, because there had been no adjudication of dependency. An adjudication of dependency is a required element for a termination of parental rights, § 39.467(3)(a), Fla.Stat. (1993). The dismissal, however, should have been without prejudice'
We disagree with so much of the order as finds the appellants lacked standing to file the petition. The petition was verified and facially demonstrated that the appellants met the statutory test, i.e., they were “any other person who has knowledge of the facts alleged or is informed of them and believes that they are true.” § 39.461(1), Fla.Stat. (1993).
We modify the order by striking so much of the dismissal as holds that it is with prejudice, and strike the determination that the appellants are without standing.
Affirmed as modified.